                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:13CR3053

       vs.
                                                     DETENTION ORDER
OSCAR GONZALEZ JR.,

                     Defendant.


      Defendant was afforded an opportunity for a hearing, but is currently being
held in state custody on related charges, and agreed to waive the right to a
detention hearing. Defendant has therefore failed to meet the burden of showing,
by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R.
Crim. P. Rule 32.1(a)(6), that Defendant will appear at court proceedings and will
not pose a danger to the safety of any person or the community if released.
      Accordingly,
      IT IS ORDERED:
      1)     Defendant shall be returned to state custody for confinement on state
             charges.
      2)     Upon release from state custody, the U.S. Marshal is commanded to
             take custody of the above-named defendant for further proceedings
             in this court.

      January 15, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
